 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDRed Line Transfer&Storage Company,Inc.andWan-da J. LawhonandHighway and Motor Freight Em-ployees Local No. 667 affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Cases 26-CA-442126-RC-4304June 13, 1973DECISION, ORDER, AND DIRECTIONBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn March 15, 1973, Administrative Law JudgePaul E. Weil issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order only to the extent con-sistent herein.The Administrative Law Judge found, and weagree, that the interrogation by Ronnie Ivy and F. A.King concerning the employees' union activities vio-lated Section 8(a)(1) of the Act. The AdministrativeLaw Judge also found that the discharge of employeeWanda J. Lawhon did not violate the Act, and herecommended that the 8(a)(3) allegation be dismissed.We disagree. In our opinion, Lawhon's discharge wasmotivated by her union activities and Respondentthereby violated Section 8(a)(3) and (1) of the Act.The facts show that Lawhon, who had been rehiredon February 7, 1972, was employed as a night billingclerk.Her duties at Respondent's terminal were toprepare billings on a billing machine and she workedunder the supervision of Ronnie Ivy. On July 1, 1972,Lawhon and the two other full-time billing clerks onher shift commenced organizing for the Union. Whenthey discussed whether to ask Ivy to sign a card, Law-hon agreed to approach him. After she asked him tosign a card, on July 5, 1972, Ivy inquired as to whoelse had signed since he did not want to be the first.'Lawhon answered that he would not be the first, butshe declined to state the names of the others.When Ivy arrived for work the next day, he metThe Administrative Law Judge found, and we agree,that such interroga-tion violated Sec. 8(a)(1) of the Actwith L. D. Davis, secretary-treasurer and part ownerof Respondent. The record discloses that they dis-cussed Lawhon's poor work and that Ivy recommend-ed that she be discharged. Accordingly, Davis wrotea discharge letter and had a check prepared and, whenLawhon appeared for work that evening, Ivy present-ed the items to her.The Administrative Law Judge found that althoughthe record does not support Respondent's contentionthat the quality of Lawhon's work became twice asbad in the few weeks prior to her discharge, neverthe-less the record does demonstrate that Lawhon wascommitting many errors in her work and that she wasRespondent's "worst" billing clerk. He further statedthat, although the timing of the discharge is suspi-cious, he could infer illegality only by showing thatIvy communicated his knowledge of Lawhon's unionactivities to Davis, which was not shown. As a result,theAdministrative Law Judge concluded that theallegationshould be dismissed.In our view,it isnot necessary to establish that Ivyinformed Davis of Lawhon's union activities in orderto prove that her discharge violated the Act. While itis fundamental that in order to prove that a dischargewas for discriminatory reasons it must be shown thatthe employer was aware of the employee's union orother protected concerted activities, it has long beenheld that a supervisor's knowledge is imputed to theemployer to fulfill that element of proof.' Here, it wasIvy who recommended Lawhon's discharge and hisknowledge of her union activities charges the Respon-dent with knowledge. Furthermore, although it isclear that the quality of Lawhon's work left much tobe desired and that her work in the months prior toher discharge was uniformly of a poor quality, yet thedischarge did not take place until the day after Ivylearned of her union activities. Considering all thecircumstances, we are convinced that it was Lawhon'sunion activities, not her poor work record, that actual-ly precipitated her discharge, and we therefore findthat Respondent violated Section 8(a)(3) and (1) ofthe Act.3 Inasmuch as it appears from the record thatLawhon was reinstated sometime in September 1972,we shall order that Respondent make her whole bypayment of a sum equal to that which she normallywould have earned from the date of the discrimina-tion to the date of her reinstatement, less her netearnings during that period. The backpay providedherein shall be computed in accordance with our for-2 See,for example,UNeCO, INC,175 NLRB 567, 570, enfd. 433 F.2d 974(C A 8, 1970);N L.R.B v Eclipse Lumber Co, Inc,199 F.2d 684(C.A. 9,1952), enfg.95 NLRB 464.3We herebyoverrule the challengeto Lawhon's ballot and, since her voteis determinative of the results of the election,we shall order that the RegionalDirector open and counther ballot,prepare a revised tally, and issue theappropriate certification RED LINE TRANSFER& STORAGE CO.mula set forthinF.W.Woolworth Company,90NLRB289, with interest thereon at the rate of 6 per-cent per annum in the manner prescribed inIsisPlumbing& Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, RedLine Transfer & Storage Company, Inc., Pine Bluff,Arkansas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging employees in order to discouragetheir membership in Highway and Motor Freight Em-ployees Local No. 667 affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labor orga-nization.(b)Coercively interrogating employees concerningtheir and other employees' union activities and aimsor in any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistthe Union, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or any othermutual aid or protection, or to refrain from any or allsuch activity.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Make Wanda J. Lawhon whole for any earn-ings she lost as a result of her discharge on July 6,1972, plus 6-percent interest.(b) Post at its terminal in Pine Bluff, Arkansas,copies of the attached notice marked "Appendix .114Copies of said notice, on forms provided by the Re-gional Director for Region 26, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto clerical employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.DIRECTION117It ishereby directed that the Regional Director forRegion 26 shall, within 10 days from the date of thisDecision, open and count the ballot of Wanda J. Law-hon, the challenge to which has been overruled herein,and thereafter prepare and cause to be served on theparties a revised tally of ballots, including therein thecount of said ballot. If the revised tally discloses thata majority of the votes has been cast for, or against,the Petitioner, the Regional Director shall issue theappropriate certification in accordance with theBoard's Rules and Regulations.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice and weirtend to carry out the Order of the Board and abideby the following.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT coercively interrogate our em-ployees about their or other employees' unionactivities or aims.WE WILL NOT discharge our employees in orderto discourage membership in Highway and Mo-tor Freight Employees Local No. 667, affiliated 118DECISIONSOF NATIONALLABOR RELATIONS BOARDwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization.WE WILL make Wanda J. Lawhon whole forany earnings she lost as a result of her dischargeon July 6, 1972, plus 6 percent interest.REDLINETRANSFER &STORAGE COMPANY, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis, Tennes-see 38103, Telephone 901-534-3161.DECISIONSTATEMENT OF THE CASEPAUL E. WELL; Administrative Law Judge: On July 25,1972,1Wanda Joy Lawhon, an individual, filed with theRegional Director for Region26 of the National LaborRelations Board, hereinafter called the Board, a charge thatRed Line Transfer & Storage Company, Inc., hereinaftercalled the Respondent, violated Section 8(a)(1) and (3) byterminating her because of her membership in Chauffeurs,Teamsters, and Helpers, Local Union 667, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America,2 hereinafter called theUnion. On September 12, the Regional Director on behalfof the Board's General Counsel issued a complaint andnotice of hearing, alleging that Respondent violated Section8(a)(3) by the discharge of Lawhon and Section 8(a)(1) bytwo incidents of interrogation by Ronnie Ivy, a supervisor.On July 26, the Union filed a petition requesting an elec-tion among various clerical employees at Respondent's PineBluff, Arkansas, terminal. Pursuant to a Stipulation for Cer-tification Upon Consent Election, an election was conduct-ed on September 25. The result of the election was 11 votescast for the Union, 11 votes cast against the Union, and onechallenged ballot, that of Mrs. Lawhon. The Regional Di-rector on October 4 consolidated the representation caseAll dateshereinafterare in the year 1972, unless otherwise specified.2 It appears that the correct name of the local is Highway and MotorFreight Employees Local No. 667 affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of Americawith the chargecase, in which a complaint had already beenissued, for purposes of hearing, ordering that thereafter therepresentation case,26-RC-4304, be transferred to andcontinued before the Board in Washington, D.C. On Octo-ber 6, General Counsel issued an amendment to the com-plaintallegingadditional8(a)(1)violationsby theinterrogationof employees by the vice president of Respon-dent.By duly filed answers to the complaint and the amend-ment thereto, Respondent denied the commission of anyunfair labor practices.Upon the issues thus joined, the mattercameon for hear-ing beforeme atPine Bluff, Arkansas, on October 26 and27. All parties were present or represented by counsel andhad an opportunity to call and examine witnesses and toadduce relevant and material evidence. At the close of thehearing, with permission, the General Counsel reserved theright to file a late exhibit based on evidence which had beensubpenaed from Respondent, but was not brought to thehearing room. Such late exhibit was timely filed on Decem-ber 18 and has been received and accepted, together witha stipulation as to its authenticity which was agreed to byRespondent. The parties waived oral argument. Briefs havebeen received from Respondent and the General Counsel.On the entire record in this matter, in consideration of thebriefs, and from my observation of the witnesses, I herebymake the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, a corporation, operates an interstate truck-line with a terminal at Pine Bluff, Arkansas. Respondentannually performs services valued in excess of $50,000 bythe interstate transportation of freight. Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESWanda Lawhon was employedas a billingclerk, workingduring the evening hours at Respondent'sPineBluff,Ar-kansas, terminal. She had been employed and had resignedher employment at an earlier time and returned to work asa billing clerk on February 7. As a billing clerk, Lawhon'sjob consisted of preparing billings on a billingmachine.Two other women did the same workas well as 8 or 10 malepart-time employees, 2 or 3 of whom worked each evening.The billing clerks all worked under the supervision of Ron-nie Ivy, who is the rate clerk in charge of the night force atRespondent's Pine Bluff terminal.Respondent denied that Ivy was a supervisor; Respon-dent also denied that the secretary-treasurer of the corpora-tion and the general manager were supervisors. The recordreveals that Ivy could hire employees, that he was the only RED LINE TRANSFER& STORAGE CO.person who directed them who was familiar with their work,and that his recommendations with regard to discipline anddischarge were followed. I find that Ivy was a supervisorwithin the meaning of the Act.On about July 1, the three ladies on the night force com-menced organizing on behalf of the Union. Talk about or-ganizing had gone on sporadically ever since Lawhon wentto work for Respondent. This talk had been engaged in bythe employees among themselves and with Ivy, who testifiedthat he did not know until after the events herein that he wasa supervisor and thought that he was eligible to join theUnion. On July 5, Lawhon consulted with the other twoladies on the night force about whether to ask Ivy to signa card. Apparently they agreed that Ivy should be asked, butnone of them wanted to be the one to ask him because theywere not sure that he was not a supervisor. Lawhon finallyasked him to sign a card. During the conversation, Ivy askedher who else had signed, stating that he did not want to bethe first. She told him that he would not be the first, butdeclined to state who else had signed cards.The next night when Lawhon came to work, she wasstopped from clocking in by Ivy who handed her a letter ofdischarge.3 The General Counsel contends that the dis-charge resulted from Lawhon's union activity. A few nightslater Ivy asked the two remaining ladies about the unionorganization and again sought to ascertain who had signedcards.The General Counsel contends that the interrogation byIvy, first of Lawhon and then of the other clerical employ-ees, violated Section 8(a)(1) of the Act. Respondent con-tends that a necessary element to a violation of Section8(a)(1) is proof that the employer had knowledge that theemployees are engaged in protected activity and points outthat there is no proof that Secretary-Treasurer Davis knewthat Lawhon was engaged in protected activity nor shouldhe be charged with such knowledge.Sometime in September, a few weeks before this mattercame on for hearing, F.A. King, who is known as "Dutch,",arrived at Respondent's office late at night. Ivy ushered himinto the office and stopped the clericals at their work, statingthat Dutch King had something that he wanted to say. Ivythen departed and King said that he wanted the employeesto know that he didn't like the Union and he wanted toknow why the employees wanted a union. Mrs. Lawhon,who had been reinstated sometime in September, answeredKing, who apparently left shortly thereafter. It appears thatKing was, at least to some extent, under the influence ofalcohol at the time of this interrogation. General Counselcontends that this interrogation, too, was violative of Sec-tion 8(a)(1) of the Act.Discussion and ConclusionsThe timing of Lawhon's discharge would support the in-ference that she was discharged because she had the temeri-ty to ask Ivy to sign a union card.Ivytestified that he at notime informed Davis, who discharged Lawhon, of the unionorganization and that he in fact thought that he would be3The discharge letter was signedby L D Davis,who is the secretary-treasurer of theCompany anda part owner119a union member.Davis, too, denied that he had any information until afterthe discharge that Lawhon was engaged in organizing onbehalf of the Union or that any union organization wastaking place among the employees. It appears that Lawhonwas the only employee who did any organizing at the termi-nal, at least until her discharge. Respondent, however, con-tends that Lawhon was discharged because in her work asbilling clerk she was making so many errors that the amountof trouble having to be taken by other employees was exces-sive. Respondent contends that she had been making theseerrors ever since the beginning of her employment, but thatthey got much worse during the last 3 or 4 weeks of heremployment. Respondent introduced 70 erroneous billsmade out by Lawhon between June 20 and July 6, which itcompared with 12 mistakes for the same period of timecommitted by Jeanette Lofland, another billing clerk, whoseemployment began after Lawhon's. Respondent's evidenceindicates that the errors adduced were all that they couldfind, but not necessarily all that were committed, inasmuchas some mistaken billings could have been retyped andwould not show up in the records. Davis testified that al-though he had repeatedly admonished Ivy to do somethingto correct the numerous mistakes by Lawhon on the morn-ing of July 6 he had received complaints from customersand copies of errors found by other employees, all attributa-ble to Lawhon, in such number that he determined thatsomething would have to be done about her. Accordingly,on that evening when Ivy came to work he consulted withIvy about it and Ivy recommended Lawhon's discharge,whereupon Davis wrote the discharge letter, had a checkprepared, put them both in an envelope, and gave them toIvy to give to Lawhon when she arrived at work .4The General Counsel attempted without success to showthat the mistakes attributed to Lawhon might have beencommitted by Lofland, since they were identified by initialsand both girls had the same initials. However, it appearsthat immediately after Lofland was hired Lawhon com-menced initialing her work with a single "J," whereas Lof-land continued using the initials "J.L." and there is noevidence that any confusion resulted therefrom.The General Counsel had subpenaed Respondent's re-cords in an attempt to show the true course of Lawhon'sprogress. Respondent pointed out that to comply with thesubpena meant bringing to the hearing room many thou-sands of unassembled records. Respondent agreed that theGeneral Counsel could go over these records at the terminaland the parties would stipulate as to what they contained.The stipulation later received revealed that the GeneralCounsel had gone over 20 percent of the material betweenthe dates of May I and June 19 and turned up some 134errors. The General Counsel thus argues that he has dis-proved Respondent's defense that Lawhon's work deterio-rated in the last 3 or 4 weeks, showing that it had in factimproved. I note from the stipulation that of the 134 mis-takes, 45 were identical mistakes, the omission of theshipper's number on bills from the Memphisterminal, allbetween May 22 and May 31 and that 32 of them took place° Ivy worked from 4 p.m. till 2 30 a in , Lawhon did notarrive at work until8 30 or 9pin 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDon May 26 almost all on consecutively numbered bills. Ex-cluding this group, for which it would appear some specialexplanation should exist, the General Counsel's study showssome 90errors during the 7-week period. The GeneralCounsel contends that, since he went through only 20 per-cent of the bills, the number of errors shown should bemultiplied by 5 to get a true figure. However, there is noshowing that the 20 percent he went through was a represen-tative sampling.The General Counsel made no attempt to compare thenumber of errors by Lawhon with those of any other em-ployee. The evidence adduced by Respondent indicates thatMrs. Duggan, the oldest billing clerk, made very few errorsand that Lofland made far less than Lawhon. Inasmuch asthe General Counsel had before him Respondent's recordsand could readily have prepared comparisons, I could onlyassume that his failure to do so indicated that such compari-sons would not support his argument that Lawhon was noworse than the others.Iconclude that the testimony ad-duced from all of Respondent'switnessesthat Lawhon wasby far the worst billing clerk stands undenied, and I creditit.,I agree with the General Counsel that the record does notsupport the assertion of Respondent'switnesses thatLawhon's work became twice as bad in the last 2 weeks or3 or 4 weeks, as they variously testified. However, the recordreveals that the quality of her work could scarcely be saidto be improving.I believe that Respondent has a right to expect that anemployee engaged in an operation such as billing, whichrequires the application of extreme care,will continue toimprove and after 5 months turn out work of a higher quali-ty than was demonstrated to have been performed by Law-hon. Accordingly, I conclude that Respondent has showngood cause for the discharge of Lawhon and the GeneralCounsel has failed to show that the motivation assigned byRespondent to the discharge was pretextual.Nevertheless,the General Counsel argues under all thecircumstances of this case that an inference is raised by thetiming of the discharge that it was at least in some partmotivated by the union activities of Lawhon. Unquestion-ably, Lawhon was discharged within 24 hours of her at-tempt to enlist her supervisor in the union organization. Sheand her fellow employees recognized a danger in ap-proaching Ivy because of his supervisory status and almostcertainly believed that the discharge was to some extentsExcept to the extent that evidence was adduced from Jeanette Bell, whosetestimony was so internally contradictory and incredible that I relied to noextent on it.attributable to Lawhon's solicitation of Ivy to sign a unioncard. But, suspicion is no substitute for evidence. The timinghereinwould support an inference based on substantial evi-dence, but cannot supply substantial evidence to supportthe inference of an unlawful discharge. The 8(a)(1) viola-tions committed by Ivy are not shown to have come to theattention of Davis or for that matter of any company offi-cial superior to Ivy. I could reach an inference of illegalityin the discharge only by basing it in part on an inference ofcompany knowledge based on communication between Ivyand Davis which is denied by both. The chain of logicalreasoning is stretched too far in my opinion. Accordingly,I find that the General Counsel has failed in his burden ofsupporting the allegation with substantial evidence on therecord as a whole and I must recommend that the complaintbe dismissed insofar as alleges the violation of Section8(a)(3). I also find that Ivy's and King's interrogations ofemployees concerning their and other employees' unionadherence violated Section8(a)(1).IV THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAW1.By coercively interrogating employees concerningtheir and other employees' union activities and aims, Re-spondent interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed by Section 7 ofthe Act, thereby violatingSection 8(a)(1) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3.The Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.[Recommended Order omitted from publication.]